Title: Francis Hopkinson to the American Commissioners, 5 March 1779
From: Hopkinson, Francis
To: American Commissioners,Franklin, Benjamin


Gentlemen,
Philada. March 5th. 1779
Since my last of Feby. 20th. there have issued from my office, the following Loan Office Bills of Exchange
To the State of New Hampshire


25 Setts
12 Dollars each
  No. 1045—
1069


25
 18
  1045 —
  1069


  25
   24
  1045 —
  1069


  13
   30
  1044 —
  1056


  13
   36
  1054 —
  1066


  13
   60
  523 —
  535


  13
  120
  774 —
  786


To the State of New Jersey
  

12 Setts
60 Dollr. each
  No. 536 —
  547


  10
  120
  787 —
  796


To the State of Virginia
  

10 Setts
12 Dollr. each
  No. 1070—
  1079


  10
  18
  1070 —
  1079


  10
  24
  1070 —
  1079


   5
  30
  1057 —
  1061


   5
  36
  1067 —
  1071


   5
  60
548 —
  552



I have the Honour to be Gentlemen, your very humble servt.
Fras. HopkinsonTreasr. of Loans
(No. 7)(Original)Commrs. at Paris
 
Addressed: To / The Commissioner or Commissioners / of the United States of America / at / Paris / (Original) / (On public Service) (No. 7)
